President.
1. There is no evidence in what manner the person named Enos Randole in the body of the bill, who is the payee, really writes his name, for there is no evidence, that the bill was written by him. But if there were, the variance is so inconsiderable, that if the defendant were to escape under it, any man might accomplish all the dangerous effects of forgery, without risking the punishment. The variance makes not another name, but the same, for all purposes of deception.
2. It is equally criminal to forge a name, as to forge a seal, if there be an intention and possibility to defraud. The name, without a seal, gives authority to demand, sue for, and receive, the money ; and, therefore, gives a full possibility of defrauding.
3. James Read is also obligor, liable to pay the whole money, and, in fact, has been compelled to pay it, by a competent authority. Misner’s being an obligor gave him no right to use the name of Randall and make a note on him.
4. The defendant’s having the bill in his possession is presumption of authority over it, and (if no obligation to pay remained on him, but did on Read) may reduce the transaction to an act of indiscretion, of a dangerous kind indeed to indulge, but not punishable as a forgery. The case then is brought to this point:—Did the defendant assign this bill, with intent to defraud ? That depends on this had Read paid it before? Of this there is presumption, arising from the payment by O’Hara, on Read's order, of nearly the same to Misner. You must determine the fact from the circumstances.
The jury acquitted him.